Citation Nr: 0837121	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  97-33 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for tinnitus, 

6.  Entitlement to service connection for alcohol dependence.

7.  Entitlement to service connection for bad eyesight.

8.  Entitlement to service connection for a right shoulder 
disorder.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from December 1970 to 
April 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office, (RO) in Montgomery, 
Alabama, RO.  In pertinent part of that rating decision, the 
RO denied service connection for hearing loss, for a skin 
disorder, for nerves, and for a bilateral knee disorder. 

The veteran testified before an RO hearing officer in July 
1999.  He also testified at a videoconference before a 
Veterans Law Judge in March 2002; however, the issue 
discussed during those hearings is no longer on appeal.  The 
veteran has not requested a hearing concerning any issue 
addressed herein.  

In October 2005, the Board reopened claims for service 
connection for a skin disorder and for an acquired 
psychiatric disorder and remanded those issues, along with 
claims for service connection for bilateral hearing loss 
disability and for a bilateral knee disability, for 
development.  The Board also remanded claims for service 
connection for tinnitus, alcohol dependence, bad eyesight, a 
right shoulder disorder, headaches, and a low back disorder 
for issuance of a statement of the case (SOC), per 
Manlincon v. West, 12 Vet. App. 238 (1999).  

In December 2005, the RO issued the requested SOC, to which 
the veteran has not responded with a VA Form 9, Substantive 
Appeal or other correspondence containing the necessary 
information.  Normally, the appeal of those issues discussed 
would be closed for lack of a timely substantive appeal; 
however, in this case, the SOC cover letter reflects that the 
SOC was sent to the veteran's former representative, rather 
than to his current representative.  VA regulation requires 
that the SOC be sent to the veteran and a separate copy be 
sent to his current representative.  38 C.F.R. § 19.30 
(2008).  The claims file contains an executed VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, received at the RO on November 4, 2005, 
designating the American Legion as his claims representative.  
The claims file further reflects that the SOC in question was 
issued under cover letter dated December 1, 2005, nearly a 
month after the veteran changed representatives.  The cover 
letter reflects that this SOC was not sent to the correct 
representative.  Because of this defective notice, the SOC 
must be re-issued and these additional issues have been added 
to page 1 above.  

Service connection for an acquired psychiatric disorder, for 
a bilateral knee disorder, and for tinnitus, alcohol 
dependence, bad eyesight, a right shoulder disorder, 
headaches, and a low back disorder is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam War era.  

2.  Competent medical evidence tends to relate bilateral 
hearing loss disability to noise-induced trauma during active 
service.  

3.  Competent medical evidence dissociates any current skin 
disorder from active military service.  

4.  No skin disorder for which presumptive service connection 
is in effect for those exposed to herbicide agents is shown.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2007).

2.  A skin disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 5103, 5103A, 5107 
(West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and assist the 
claimant in the development of the claim.  With respect to 
service connection for a hearing loss disability, the Board 
is granting the benefit sought on appeal.  Accordingly, the 
duty to notify and the duty to assist in development of that 
claim need not be discussed.  

With respect to service connection for a skin disorder, 
however, VA must assist the claimant.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  VA must notify the claimant and his 
representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO provided such 
notice in a letter sent to the veteran in March 2006.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA outpatient treatment reports and examination 
reports.  The claimant submitted private medical reports.  
The claimant was offered a hearing.  Neither the claimant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).





Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

VA regulations contain special provisions for service 
connection for those exposed to herbicides duing active 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2007).  There are also certain time limits for 
presumptive service connection.  The specified skin diseases 
for which presumptive service connection is available are: 
chloracne and other acneform disease consistent with 
chloracne.  38 C.F.R. § 3.309(e).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

Bilateral Hearing Loss Disability

Service connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385 (2007), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), VA posited 
that where the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service which would adversely affect the 
auditory system, and post-service test results that meet the 
criteria of 38 C.F.R. § 3.385.  VA rating authorities must 
evaluate available testimony, clinical data, diagnoses, and 
any medical opinions relevant to the issue.  If the record 
shows acoustic trauma due to significant noise exposure in 
service and audiometry test results resulting in an upward 
shift in tested thresholds in service, though still not 
meeting the requirements for a "disability" under 38 C.F.R. 
§ 3.385, and post-service audiometry testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.  

The veteran's service treatment records (STRs) are unhelpful.  
Although the veteran's hearing was normal at entry, no 
audiological results were recorded in his separation 
examination report.  An April 1972 audiogram chart suggests 
an upward shift in left ear hearing threshold at 3000 Hertz; 
however, the Board lacks the medical expertise to offer a 
medical conclusion regarding this.

A September 2001 VA audiometry evaluation reflects a 
bilateral hearing loss disability for VA purposes.  During 
that evaluation, the veteran reported worsening hearing and 
tinnitus ever since 1972.  He reported noise from loud 
engines.  The audiometrist noted that the veteran had been an 
engine mechanic in the Army and had served in Vietnam.  

In July 2002, a VA otolaryngologist attributed bilateral mild 
to severe sensorineural hearing loss to noise-induced trauma 
in Vietnam.  

Following a Board remand in October 2005, VA again evaluated 
the veteran's hearing loss disability in January 2006.  The 
VA audiological examination showed that his puretone 
thresholds, in decibels, were:

HERTZ

500 1000 2000 3000 4000 RIGHT 30 25 25 60 70, LEFT 325 25 45 
60 60.  His speech recognition scores using the Maryland CNC 
Test were 88 percent for his right ear and 92 percent for his 
left ear, meeting the criteria of 38 C.F.R. § 3.385 such that 
it could be considered a disability for VA purposes..  The 
diagnosis was moderately severe high frequency sensorineural 
hearing loss for the right ear and moderate to moderately 
severe high frequency sensorineural hearing loss for the left 
ear.  The audiometrist declined to speculate on the etiology, 
based on the absence of hearing data at separation from 
active service.  

The veteran's statements concerning noise exposure during 
active service are credible, as they are consistent with his 
service record.  Personnel records reflect that he served in 
a noisy environment, that is, that he served as a wheeled 
vehicle mechanic.  Therefore, there is a medically sound 
basis for a VA otolaryngologist to attribute the current 
hearing loss to noise exposure in service.  Conclusive 
evidence of intercurrent cause has been submitted and no 
medical evidence tending to otherwise controvert the 
favorable nexus opinion has been submitted.  Thus, a 
reasonable doubt regarding service origin has arisen.  With 
respect to reasonable doubt, a VA regulation says:

    When, after careful consideration of all 
procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of 
disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable 
doubt is meant one which exists because of an 
approximate balance of positive and negative 
evidence which does not satisfactorily prove or 
disprove the claim.  Mere suspicion or doubt as to 
the truth of any statements submitted, as 
distinguished from impeachment or contradiction by 
evidence or known facts, is not justifiable basis 
for denying the application of the reasonable doubt 
doctrine if the entire, complete record otherwise 
warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the 
absence of official records, particularly if the 
basic incident arose under combat, or similarly 
stressful conditions, and is consistent with the 
probable results of such known hardships.  

38 C.F.R. § 3.102 (2007).  

Because a VA otolaryngologist's report tends to relate 
bilateral mild to severe sensorineural hearing loss to noise-
induced trauma in service, even though the STRs omitted the 
separation hearing test results, the evidence favors service 
connection for bilateral hearing loss.  The claim must 
therefore be granted.  

Skin Disorder

The veteran's official personnel file reflects that he served 
in Vietnam, that is, he served in a tropical climate where 
skin problems commonly arise.  In March 1971, verruca 
vulgaris of the right hand was treated and in October 1971 he 
had a skin rash on his legs.  Post-service VA treatment 
records include diagnoses of dermatitis without an opinion as 
to etiology.  

Service in Vietnam entitles certain veterans to presumptive 
service connection for skin conditions that have been linked 
to exposure to herbicides.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin 
or 2,4-dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f) (West 
2002).  

According to a January 2006 VA dermatology compensation 
examination report, the diagnoses were history of actinic 
keratoses, probable basal cell carcinoma (BCC), folliculitis 
of the abdomen, and stasis dermatitis.  The dermatologist 
related actinic keratoses and BCC to chronic sun exposure 
rather than to active service and dissociated folliculitis 
and stasis dermatitis from active service.  No skin condition 
presumptively related to exposure to herbicide agents under 
38 U.S.C.A. § 1116(a) (2) was found.  

Dermatitis, rash, skin cancer, actinic keratosis, or 
folliculitis are not found among the statutorily enumerated 
diseases for which presumptive service connection is 
available for veterans exposed to herbicide agents during 
active service.  Thus, the only remaining avenue for service 
connection in this case is the "direct service connection" 
approach set forth by the Federal Circuit Court of Appeals 
(Fed. Cir.) in Combee, supra.  

While the veteran has asserted a link between Agent Orange 
and his current skin disorders, VA regards lay statements to 
be competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); but see Jandreau v. Nicholson, 492 F.3d1372, 1377 
(Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional).  The veteran's opinion 
in this matter is of little value because the determination 
involves a question that only medical experts may address.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for a skin disorder is therefore 
denied.  


ORDER

Service connection for a bilateral hearing loss disability is 
granted.

Service connection for a skin disorder is denied.


REMAND

Bilateral Knee Disorder

In October 2005, the Board remanded this claim for an 
examination and opinion.  

During a January 2006 VA compensation examination, the 
veteran reported that he stumbled and fell during basic 
training and hurt both knees.  He reported that he has had 
knee pains ever since.  He recalled that he re-injured the 
right knee falling from his guard tower in Vietnam.  The 
examiner elicited bilateral knee joint crepitus, limitation 
of motion, and positive McMurray's tests with clicks and 
pain.  X-rays, if taken, were not mentioned.  The examiner 
then offered a diagnosis of "bilateral arthralgias of the 
knees."  Significantly, the examiner related the current 
"bilateral knee condition" to "his falls in active service 
and his duties during active service."  

While the examination report provides a helpful nexus 
opinion, a diagnosis of "arthralgia" sheds no light on the 
underlying malady, because "arthralgia" simply means pain 
in a joint, Dorland's Illustrated Medical Dictionary 140 
(28th ed. 1994).  Thus, clarification of this diagnosis is 
requested.  Clarification is especially important because a 
positive McMurray's sign/test indicates meniscal injury, 
Dorland's Illustrated Medical Dictionary 1525, 1679 (28th ed. 
1994).  Moreover, "Crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased."  38 C.F.R. § 4.59.  And furthermore, "It is the 
intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint."  Id.    

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).




Acquired Psychiatric Disorder 

VA medical reports reflect that during the appeal period, 
Axis I diagnoses of PTSD, major depression, dysthymia, 
anxiety disorder, alcohol abuse, and chronic pain syndrome 
have been offered without opinion as to etiology. 

In October 2005, the Board denied service connection for PTSD 
and thus, that psychiatric disability will not be addressed 
further.  The Board, however, remanded the case for an 
etiology of any other psychiatric disorder.  

In January 2006, a VA psychiatrist offered Axis I diagnoses 
of PTSD, dysthymia, anxiety disorder, and alcohol abuse; 
however, no etiology opinion was supplied. 

In April 2008, a VA clinical psychologist offered a diagnosis 
of rule-out cognitive disorder, NOS.  The psychologist 
explained that the veteran exhibited very few symptoms and 
that this diagnosis represents a new clinical condition.  The 
psychologist did not, however, address the etiology of this 
or any other previous mental diagnosis.  Thus, because a 
medical opinion remains necessary to make a decision on this 
claim, the duty to assist has not been fulfilled.  Id.  

Moreover, while the Axis I diagnoses have changed during the 
appeal period, each psychiatric disability shown during the 
appeal period, except PTSD, must be considered for service 
connection.  A disability need only to be demonstrated at any 
time since the claim has been filed.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Where disability was shown at 
time of filing, but later resolved, a "current disability" 
has been shown and the claim remains viable.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

Manlincon Remand

Because of defective notice, the RO must reissue the December 
2005 SOC that discusses entitlement to service connection for 
tinnitus, alcohol dependence, bad eyesight, a right shoulder 
disorder, headaches, and a low back disorder.  The RO must 
ensure that the correct representative is sent a copy of the 
SOC in accordance with 38 C.F.R. § 19.30.  Thereafter, if a 
substantive appeal has been filed with respect to service 
connection for tinnitus, alcohol dependence, bad eyesight, a 
right shoulder disorder, headaches, and a low back disorder, 
those issues should be returned to the Board, if in order.  

Accordingly, this case is REMANDED for the following:

1.  The claims files should be returned 
to the VA examiner who performed the 
January 2006 joints examination.  If that 
examiner is not available, a suitable 
substitute may be used.  The claims files 
and a copy of this remand must be made 
available to the examiner.  

The examiner should review the claims 
files and note that review in the 
addendum report.  The examiner is asked 
to address whether, in light of the 
positive bilateral McMurray's signs, 
bilateral knee joint crepitus, and 
bilateral limitation of motion, a 
diagnosis other than "arthralgia" is 
indicated for either knee. 

If the examiner is unable to provide the 
opinion, he or she should clearly so 
state.  Otherwise, the examiner must set 
forth a rationale underlying any 
conclusion or opinion in a legible 
report.  The veteran may be re-examined 
if necessary.

2.  The claims files should be returned 
to the clinical psychologist who 
performed the April 2008 VA mental 
disorders examination.  If that 
psychologist is not available, a suitable 
substitute may be used.  The claims file 
and a copy of this remand must be made 
available to the examiner for review.  

The psychologist should review the claims 
files and note that review in the 
addendum report.  The psychologist is 
asked to address whether any Axis I 
diagnosis offered during the appeal 
period is at least as likely as not (50 
percent or greater probability) related 
to active service. 

If the answer above is "no", then the 
examiner is asked to address whether it 
is at least as likely as not that any 
Axis I diagnosis is secondary to, or 
aggravated by, any service-connected 
disability.  At the time of this writing, 
the service-connected disabilities are 
squamous cell carcinoma, status post 
partial laryngectomy; and, bilateral 
hearing loss disability.  

If the examiner is unable to provide the 
opinion, he or she should clearly so 
state.  Otherwise, the examiner must set 
forth a rationale underlying any 
conclusion drawn or opinion expressed in 
a legible report.  The veteran may be re-
examined if necessary.  

3.  The RO should issue an SOC with 
respect to the denial of service 
connection for tinnitus, alcohol 
dependence, bad eyesight, a right 
shoulder disorder, headaches, and a low 
back disorder.  The current 
representative should be supplied a copy 
of the SOC.  The veteran and his current 
representative should be informed that, 
under 38 C.F.R. § 20.302 (2008), he has 
60 days from the date of mailing of the 
SOC to file a substantive appeal or to a 
request for an extension of time to do 
so.

4.  The RO should undertake any 
additional development suggested by the 
findings and opinions garnered above. 

5.  Following completion of the 
foregoing, the RO should review the 
claims files and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  After ensuring that all 
requested development has been completed 
to the extent possible, the RO should 
review the claims.  

6.  If the benefits sought remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) with respect to 
service connection for an acquired 
psychiatric disorder and service 
connection for the knees.  The SSOC must 
contain notice of all relevant actions 
taken, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response. 

7.  If a substantive appeal has been 
filed with respect to service connection 
for tinnitus, alcohol dependence, bad 
eyesight, a right shoulder disorder, 
headaches, and a low back disorder, those 
issues should be returned to the Board, 
if in order.  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


